MEMORANDUM **
Mekani Sembiring, a native and citizen of Indonesia, petitions for review of the *649Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the CAT claim because it has not been exhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We have jurisdiction under 8 U.S.C. § 1252 over the remaining claims. We review for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the BIA’s denial of Sembiring’s asylum claim because he failed to file for relief -within a reasonable time of the changed circumstances. See 8 C.F.R. § 1208.4(a); see also Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007).
Substantial evidence supports the BIA’s denial of withholding of removal because Sembiring has not shown that it is more likely than not that he will be persecuted if returned to Indonesia. See Hakeem, 273 F.3d at 816-17. Moreover, Sembiring failed to establish a “pattern or practice” of persecution. See 8 C.F.R. § 1208.13(b)(2)(iii); see also Knezevic v. Ashcroft, 367 F.3d 1206, 1213 (9th Cir.2004).
PETITION DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.